DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis for the newly amended recitation ““in combination with engagement of a starter that drives a low spool and a high spool in response to an air speed of the aircraft being below a speed threshold, but in combination with disengagement of said starter in response to the air speed meeting said speed threshold, and wherein said low spool is configured to rotate with said first compressor when startup is occurring.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in combination with engagement of a starter that drives a low spool and a high spool in response to an air speed of the aircraft being below a speed threshold, but in combination with disengagement of said starter in response to the air speed meeting said speed threshold, and wherein said low spool is configured to rotate with said first compressor when startup is occurring” in claims 1 and 15 must be shown or the feature(s) canceled 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8, 10-13, 15-20, 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “in combination with engagement of a starter that drives a low spool and a high spool in response to an air speed of the aircraft being below a speed threshold, but in combination with disengagement of said starter in response to the air speed meeting said speed threshold, and wherein said low spool is configured to rotate with said first compressor when startup is occurring” is not disclosed in the original specification. A review of the specification and the priority documents show that the original disclosure does not describe the detailed use of the starter in combination with the movement of the variable inlet guide vane to increase the windmill speed. The drawings do show a starter 300 apparently attached to the high pressure spool and the written disclosure does discuss some aspects of the starter. Thus, the original disclosure does not support the amended recitation either expressly, inherently or implicitly. “In the air, at lower speeds of the aircraft, the normal starter for the gas turbine engine may be utilized to begin driving the turbine/compressor rotors. However, at higher speeds the starter may not be utilized. At higher speeds so called See Background at para. [0004]. “In a further embodiment according to the foregoing embodiment, a starter is also utilized in combination with the windmilling while the aircraft is in the air to start the engine.” See para. [0017]. “At lower air speed, the starter may be utilized while the aircraft is in the air to begin driving rotation of the low and high spool 32 to being the restart process. Of course, once the combustion section has begun to ignite and burn the fuel, then the products of combustion will take over driving the turbine rotors and the starter may stop.” See para. [0036]. “Under certain conditions, use of the starter while the aircraft is in the air is not advised or is possible. Under those conditions, the force of air being driven into the engine core, and across the fan 42 is relied upon to drive the turbine rotors, and the compressor rotors. This process is called ‘windmilling.’” See para. [0037]. “If the aircraft is in the air when being restarted and moving at a relatively slow Mach number, it may be possible to utilize a starter 400, shown schematically, in combination with the windmilling. However, this would all be incorporated into the lookup tables stored in components 216, 218, and 222. Also, as mentioned above, at times the starter 400 cannot be relied upon in some circumstances. Again, this would be anticipated and relied upon at components 216, 218, and 222 or in the look-up table.” See para. [0049]. Thus, a review of the specification shows that while the disclosure generally discusses the use of a starter, the disclosure does not teach the detailed steps of controlling the position of the vane… in combination with engagement of a starter that drives said low spool and said high spool in response to an air speed with relation to a threshold speed. At best, the disclosure indicates that a starter can be used in the windmilling process during certain times related to speed. The specification 
Claim 15 contains the same recitation and is rejected for the same reasons in claim 1 above. 
Claims dependent thereon are rejected for the same reasons. 

	Claim 1 is further rejected for failing to  satisfy the written description requirement for failing to set for an algorithm or steps/procedure for performing the computer function as claimed. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). See MPEP 2161.01(I). 
	Here, the disclosure fails to provide any meaningful discussion as to the manner in which the guide vanes are programmed in combination with the starter, as required in claim 1, nor the steps used to achieved that, in claim 15. Because the specification is completely silent the claimed computer implemented function, the specification fails to disclose the algorithm necessary to transform the general purpose computer to a special purpose computer. See MPEP 2181 (II)(B). Here, the amended recitations reciting a special purpose computer and the method for operating such steps lack support in the original disclosure and therefore also lack sufficient written description to transform a general purpose computer to a special purpose computer. 
	Claim 15 contains the recitation in process/step form and is rejected for the same reasons discussed in claim 1.
	Claims dependent thereon are rejected for the same reasons. 

Allowable Subject Matter
Claims 1-8, 10-13, 15-20, 27-32 would be otherwise allowed pending resolution of the written description issues raised above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art is aware of the use of starter generators in turbine engines having variable guide vanes and control thereof. See Johnson US 2006/0242962; element 50. . 
Starter systems being connected to both the low and high pressure spools are also known in the art. See Moniz US 7,997,085 teaching a starter 120 connected to the low pressure spool generates power in a windmill procedure to power the starter 110 to power the high pressure spool during windmill start. However, Moniz does not teach a starter that drives the low spool and the high spool in combination with the guide vane control in the manner as claimed. 
Thus, the prior art does not appear to teach the newly amended subject matter and the amended subject matter would distinguish over the prior art of record. 

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The arguments are pertaining to the newly amended subject matter which appears to overcome the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/GERALD L SUNG/Primary Examiner, Art Unit 3741